 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                            No. 1:16-cr-00009-DAD-BAM
12                       Plaintiff,
13           v.                                          AMENDED PRETRIAL ORDER
14   ANTONIO CASTELLANOS, et al.,
15                       Defendants.
16

17           A trial confirmation hearing in the above-captioned case will be held at 10:00 a.m. on

18   June 22, 2020, in Courtroom 5. The trial of this matter is scheduled to commence at 8:30 a.m.

19   on July 14, 2020. On the first day of trial, counsel shall be present in the courtroom at 8:30 a.m.

20   to assist in resolving any remaining issues. In preparation for the upcoming trial, the court

21   advises the parties of the following.

22   I.      TRIAL BRIEFS AND STATEMENT OF THE CASE

23           No later than 4:00 p.m. on July 6, 2020, the parties may file trial briefs and the

24   government shall file a statement of the case. In their trial briefs, the parties shall address

25   reasonably anticipated disputes concerning the admissibility of evidence, legal arguments, any

26   other information the parties believe is relevant to the trial of the matter, with citations to legal

27   authority where appropriate. In lieu of a government’s statement of the case, the parties may file

28   a joint proposed statement to be read by the court to the jury in advance of voir dire explaining
                                                        1
 1   the nature of the case to be tried.

 2   II.     PROPOSED JURY INSTRUCTIONS AND VERDICT FORM

 3           All counsel are informed that the court has prepared a set of standard jury instructions for

 4   criminal cases. In general, those standard instructions cover all aspects of the trial except those

 5   relating to the charges contained in the charging document. See 9th Cir. Manual of Model Crim.

 6   Jury Instrs. 3.1–3.10 (2010 ed., rev. Dec. 2019). Accordingly, counsel need not propose

 7   instructions concerning matters within the scope of the court’s standard instructions unless they

 8   intend to object to one of those standard instructions.

 9           As to all other jury instructions, the parties shall attempt to reach agreement, and file the

10   agreed upon jury instructions with the court, designating them as such. Only if the parties, after a

11   good faith effort, cannot agree upon specific instructions or verdict forms shall they file and serve

12   their respective proposed disputed instructions, again, designating them as such. Counsel are

13   directed that their specific proposed jury instructions, both agreed and disputed, shall be filed no

14   later than 4:00 p.m. on July 6, 2020. In addition, the government shall also file a proposed

15   verdict form no later than 4:00 p.m. on July 6, 2020. As to any jury instructions and verdict

16   form offered, the proposing party shall also submit a clean copy in Microsoft Word format via

17   email to: dadorders@caed.uscourts.gov.

18   III.    PROPOSED VOIR DIRE QUESTIONS

19           The parties may file proposed voir dire questions no later than 4:00 p.m. on July 6, 2020.

20   Any proposed voir dire questions shall also be submitted in Microsoft Word format via email to:
21   dadorders@caed.uscourts.gov.

22   IV.     MOTIONS IN LIMINE

23           The parties shall file with the court motions in limine, if any, no later than 4:00 p.m. on

24   June 22, 2020. Any opposition briefs to the motions in limine shall be filed no later than 12:00

25   p.m. on June 25, 2020. However, the parties are required to meet and confer before filing a

26   motion in limine to determine if agreement can be reached or the scope of a motion narrowed
27   before filing. Any motion filed shall contain a plain, concise summary of any reasonably

28   anticipated disputes concerning admissibility of evidence, including but not limited to, testimony,
                                                        2
 1   physical and demonstrative evidence and the use of special technology at trial, including

 2   computer animation, video discs, and other technology. The court will advise the parties which

 3   motions it will resolve before the presentation of evidence following argument which will be

 4   heard on the first day of trial.

 5   V.      EXHIBIT LIST AND WITNESS LIST

 6           The government shall, and the defendant may, file an exhibit list and a witness list (to

 7   include those reasonably anticipated to be called as rebuttal witnesses) no later than 4:00 p.m. on

 8   July 6, 2020. Exhibit lists shall also be submitted in Microsoft Word format via email to:

 9   dadorders@caed.uscourts.gov.

10           All exhibits should be pre-marked with exhibit stickers provided by the court. The

11   government’s exhibits shall be numbered. Should the defendant elect to introduce exhibits at

12   trial, such exhibits shall be designated by alphabetical letter. The parties may obtain exhibit

13   stickers at the Clerk’s Office, Suite 1501, located on the 1st floor of the courthouse. The parties

14   are also ordered to confer after the trial confirmation hearing for the purpose of pre-marking

15   exhibits. All joint exhibits must be pre-marked with numbers preceded by the designation JT/--

16   (e.g., JT/1, JT/2). No exhibit shall be marked with or entered into evidence under multiple exhibit

17   numbers.

18           Counsel are to confer and make the following determination with respect to each proposed

19   exhibit to be introduced into evidence, and to prepare separate indexes - one listing joint exhibits,

20   and one listing each party’s separate exhibits:
21           A. Duplicate exhibits, i.e., documents that all parties desire to introduce into evidence,

22   shall be marked as a joint exhibit, and numbered as directed above. Joint exhibits shall be listed

23   on a separate index, and shall be admitted into evidence on the motion of any party, without

24   further foundation.

25           B. As to exhibits that are not jointly offered, and to which there is no objection to

26   introduction, those exhibits will likewise be appropriately marked, e.g., Plaintiff’s Exhibit 1 or
27   Defendant’s Exhibit A, and shall be listed in the offering party’s index in a column entitled

28   “Admitted In Evidence.” Such exhibits will be admitted upon introduction and motion of the
                                                       3
 1   party, without further foundation.

 2           C. Those exhibits to which the only objection is a lack of foundation shall be marked

 3   appropriately, e.g., Plaintiff’s Exhibit 2 - For Identification, or Defendant’s Exhibit B - For

 4   Identification, and indexed in a column entitled “Objection Foundation.”

 5           D. Remaining exhibits as to which there are objections to admissibility not solely based

 6   on a lack of foundation shall likewise be marked appropriately, e.g., Plaintiff’s Exhibit 3 - For

 7   Identification or Defendant’s Exhibit C - For Identification, and indexed in a third column entitled

 8   “Other Objection” on the offering party’s index.

 9           Finally, the government shall deliver to the office of the Clerk of the Court and serve upon

10   defense counsel its exhibit binder by 4:00 p.m. on July 6, 2020.1

11   VI.     USE OF TECHNOLOGY IN THE COURTROOM

12           Any party intending to use a videotape or CD for any purpose during trial shall lodge a

13   copy with the Courtroom Deputy by 4:00 p.m. on July 6, 2020. If a written transcript of audible

14   words appearing on the videotape or CD is available, a transcript of the same is to be lodged with

15   the Court, solely for the aid of the Court.

16           If counsel intends to use a laptop computer or other technology for presentation of

17   evidence at trial, they shall contact the Courtroom Deputy at least one week prior to trial. The

18   Courtroom Deputy will then arrange a time for counsel to bring the laptop to the courtroom, and

19   meet with a representative of the Information and Technology Department and receive a brief

20   training session on how counsel’s equipment interacts with the Court’s audio/visual equipment.
21   /////

22   /////

23   /////

24   /////

25   /////

26
     1
27     To the extent defense counsel is able to disclose exhibits prior to trial, they shall be subject to
     the joint determination procedure set forth above and any defense exhibit binder shall be lodged
28   with the Courtroom Deputy and served on the government in keeping with this deadline.
                                                      4
 1   VII.   OBJECTIONS TO PRETRIAL ORDER

 2          A party objecting to any aspect of this Pretrial Order may, within seven days of the

 3   issuance of this order, file and serve written objections thereto. Objections shall specify a

 4   requested correction, addition or deletion and will be addressed at the trial confirmation hearing.

 5   IT IS SO ORDERED.
 6
        Dated:     February 12, 2020
 7                                                         UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
